In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 26, 1996, which denied her motion to vacate a judgment of the same court dismissing the action on her default in providing certain disclosure pursuant to a so-ordered stipulation of the parties.
Ordered that the order is affirmed, with costs.
A court, in its discretion, may relieve a party from the effect of its default upon proof of both a meritorious claim and a reasonable excuse for the default (see, Putney v Pearlman, 203 AD2d 333). The plaintiff has failed to satisfy this standard. *347Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.